In a proceeding pursuant to CPLR article 78 to (1) review appellant’s determination, made after a hearing, which revoked petitioner’s parole and (2) compel appellant to reinstate petitioner to parole, the appeal is from a judgment of the Supreme Court, Nassau County, entered June 2, 1980, which granted the petition to the extent of annulling the determination and directing that a new final parole revocation hearing be held. Leave to appeal is hereby granted by Mr. Justice Cohalan. Judgment reversed, on the law, without costs or disbursements, determination confirmed, and proceeding dismissed on the merits. The determination of the Parole Board is supported by the record. Mollen, P. J., Lazer, Rabin and Cohalan, JJ., concur.